               Case 1:20-cv-02609 Document 1 Filed 03/27/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x
MUGEEB MOHAMED ALGOHAIM and
VILLA DELI GROCERY INC.,                                           CIVIL ACTION NO.

                                   Plaintiffs,

                 -against-                                         ORDER TO SHOW CAUSE

UNITED STATES OF AMERICA,
UNITED STATES DEPARTMENT OF
AGRICULTURE and FOOD AND NUTRITION
SERVICE,

                                    Defendants,
----------------------------------------------------------x

        On motion of the Plaintiffs for an Order to Show Cause why a preliminary injunction shall

not issue against the Defendants, UNITED STATES OF AMERICA, UNITED STATES

DEPARTMENT OF AGRICULTURE, FOOD AND NUTRITION SERVICE and upon the

declaration of MUGEEB MOHAMED ALGOHAIM dated March 19, 2020 and declaration in

support of JESS M. BERKOWITZ, ESQ., and in consideration of Plaintiff’s Summons and

Complaint and Exhibits, hereto attached and made part hereof, it is

        ORDERED, that the above-named Defendants Show Cause before this Court at Room

in the United States District Court for the Southern District of New York, located at 500 Pearl

Street, New York New York, 10007 on the                       day of     , 2020, at   o’clock in the

         noon, or as soon thereafter as counsel can be heard, in, WHY an preliminary injunction

should not be issued enjoining and restraining the UNITED STATES OF AMERICA, UNITED

STATES DEPARTMENT OF AGRICULTURE, FOOD AND NUTRITION SERVICE from

disqualifying the Plaintiffs from participating in the Supplemental Nutrition Assistance Program

for a period of six (6) months, (which disqualification is set to commence on April 13, 2020),
              Case 1:20-cv-02609 Document 1 Filed 03/27/20 Page 2 of 2



pending the disposition by this Court of the issues at a trial herein, requesting this Court to set

aside such determination, and it is further,

       ORDERED , that a copy of this Order to Show Cause, together with a copy of the attached

papers upon which it is granted, be personally served upon the United States Attorney for the

Southern District of New York, at No. 86 Chambers Street, 3rd Floor, New York, New York 10007,

by hand or by overnight delivery, on or before the     day of       , 2020 before 5:00 p.m., that

Defendant’s answering papers, if any, shall be served upon the attorney for the Plaintiff, JESS M.

BERKOWITZ, ESQ., at 401 Broadway, Room 806, New York, New York 10013, and filed with

the Court on or before the             day of        , 2020 and that such service be deemed good

and sufficient.



Dated: New York, New York
       March             2020


                                                     JUDGE OF THE UNITED                 STATES
                                                          DISTRICT COURT
